IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-11393
                         Conference Calendar



SCOTT MICHAEL VOSBERG,

                                          Plaintiff-Appellant,

versus

ARLINGTON POLICE DEPARTMENT;
TIM CURRY, District Attorney,
Tarrant County TX; DAVID WILLIAMS,
Sheriff Tarrant County Texas;
RONALD G. COUCH, Attorney at Law
Tarrant County TX,

                                          Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-893-Y
                       - - - - - - - - - -
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Scott Michael Vosberg, Texas prisoner # 898149, appeals from

the district court’s denial of his Fed. R. Civ. P. 60(b) motion.

His motions requesting an appeal hearing, discovery, oral

hearing, incorporation of plaintiff’s pro se documents, an order

to bench warrant plaintiff for an oral fact-finding mission, and

execution of sanctions are DENIED.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-11393
                                -2-

     In his Rule 60(b) motion, Vosberg had argued that the

district court had erred in dismissing his 42 U.S.C. § 1983

complaint pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).      On

appeal, Vosberg reurges the substance of his claims against his

attorney, the prosecutor, the sheriff, and the police department

relating to his arrest and detention.     He contends that his Rule

60(b) motion was timely filed and should not have been denied.

     Vosberg has failed to demonstrate that he is entitled to

relief under any of the grounds provided in Rule 60(b) or that

the district court’s denial of his Rule 60(b) motion was an abuse

of discretion.   Travelers Ins. Co. v. Liljeberg Enter., Inc., 38

F.3d 1404, 1408 (5th Cir. 1994).   Accordingly, the judgment of

the district court is AFFIRMED.

     AFFIRMED.   MOTIONS DENIED.